Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-21 are pending and  are  under consideration in the instant office action.
 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/06/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a continuation of U.S. Application No.: 15/230,352, filed August 5, 2016, which claims the benefit of priority to U.S. Application No.: 62/202,146 filed August 6, 2015.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over by are rejected under 35 U.S.C. 103 as being unpatentable over Sun Kegang (CN102525893; previously cited; citation used from translation; referred hereinafter as “Sun”) in view of Cantrell Drug Company (Phenylephrine HCI Drug Label, 2012; cited in 
Instant claims are drawn to a stable, ready-to-use sterile intravenous injection solution of phenylephrine hydrochloride packaged into a vial for injection, wherein the solution consists essentially of: from about 0.05 mg/mL to about 0.15 mg/mL phenylephrine hydrochloride as the only active pharmaceutical ingredient in the solution; from about 0.1 mg/mL to about 0.3 mg/mL of edetate disodium (EDTA); sodium chloride; and water; wherein the solution has a pH between 3 and 6.5, is stored in a single use vial, and exhibits 0.2% or less of phenylephrine impurities after exposure to a temperature of 40°C for a period of 6 months; and wherein the solution is free of bisulfites or other antioxidants, with one or more of a preservative, a buffer and/or a pH adjustor (independent claim 2), A sterile liquid pharmaceutical product that includes a stable, ready-to-use sterile intravenous injection solution of phenylephrine hydrochloride packaged into a vial for injection, the vial having less than 10% by volume oxygen content in a head space of the vial, wherein the solution consists essentially of: from about 0.05 mg/mL to about 0.15 mg/mL phenylephrine hydrochloride as the only active pharmaceutical ingredient in the solution; from about 0.1 mg/mL to about 0.3 mg/mL of edetate disodium (EDTA); sodium chloride; and water; wherein the solution has a pH between 3 and 6.5, is stored in a single use vial, and exhibits 0.2% or less of phenylephrine impurities after exposure to a temperature of 400C for a period of 6 months; and wherein the solution is free of bisulfites or other antioxidants (instant claim 9)

Sun teaches a phenylephrine hydrochloride injection preparation (abs). Sun teaches the preparation to include phenylephrine hydrochloride at 10 mg/mL; sodium chloride at 4 to 8 mg/mL; EDTA at 0.08 to 0.12 mg/mL; and water (p.1, para.1). Sun further teaches that the pH is maintained between 2.8 to 4.8 (p.2, (5)). Sun further teaches sterilization of the injection product (p.3, para.1).
 Sun does not explicitly teach the phenylephrine hydrochloride in the lower claimed range, or explicitly teach the pH adjuster claimed nor teaches the preservative of benzyl alcohol.
Cantrell teaches phenylephrine hydrochloride solution for intravenous administration. Cantrell teaches the solution to have phenylephrine hydrochloride at 0.05 mg/mL and further contain other components such as sodium chloride, sodium hydroxide and water. Cantrell teaches an injection solution of phenylephrine hydrochloride at the claimed range and further teaches the pH adjuster of sodium hydroxide as a component
Sutter teaches the use of benzyl alcohol as a phenolic preservative for reducing pain for intradermal injections (abs). Sutter explicitly teaches that the introduction of benzyl alcohol reduces pain perception during intradermal injections (p.2, |.10-14).
One of ordinary skill would arrive at the instant claims having a reasonable expectation of success based on the combined teaching of Sun and Cantrell. A skilled artisan would glean from Sun the overall sterile injection solution containing the explicit components claimed. Sun teaches each component in the claimed range except for 
Applicant’s invention, according to claim 19 , is A stable, ready-to-use sterile intravenous injection solution of phenylephrine hydrochloride packaged into a vial for injection, wherein the solution consists essentially of: from about 0.05 mg/mL to about 0.15 mg/mL phenylephrine hydrochloride as the only active pharmaceutical ingredient in the solution; from about 0.1 mg/mL to about 0.3 mg/mL of edetate disodium (EDTA); sodium chloride; and water; wherein the solution is stored in a single use vial and exhibits 0.2% or less of phenylephrine impurities after exposure to a temperature of 40°C for a period of 6 months; and wherein the solution is free of bisulfites or other antioxidants. For the reasons established in claim 1 (see supra), the instant claim is prima facie obvious. The instant claim provides for a narrow pH scope of 5 to 6.5. However, as mentioned above, Sun teaches a pH of up to 4.8, which is approximately 5; where it was further mentioned that optimization is routine and conventional (see /n 
Applicant’s invention, according to claim 6, limits claim 1 and requires the solution exhibits 0.1% or less impurities after a period of 6 months at 40°C. As previously mentioned, exhibiting lower impurities in a function of the structural components of the solution. The prior art provides for each of the claimed structural components to be combined for an injection solution of thus would result in the function claimed, unless evidence to the contrary. Therefore the instant claim and the invention as a whole remains prima facie obvious over the prior art of Sun and Cantrell.
Applicant’s invention, according to claims 9-11, is directed to a sterile liquid pharmaceutical product that includes a stable, ready-to-use sterile intravenous injection solution of phenylephrine hydrochloride packaged into a vial for injection, the vial having less than 10% by volume oxygen content in a head space of the vial, wherein the solution consists essentially of: from about 0.05 mg/mL to about 0.15 mg/mL phenylephrine hydrochloride as the only active pharmaceutical ingredient in the solution; from about 0.1 mg/mL to about 0.3 mg/mL of edetate disodium (EDTA); sodium chloride; and water; wherein the solution has a pH between 3 and 6.5, is stored in a single use vial, and exhibits 0.2% or less of phenylephrine impurities after exposure to a temperature of 400C for a period of 6 months; and wherein the solution is free of bisulfites or other antioxidants. Claims 10-11 further require the solution in an amount of 0.05 to 20 mL with head space oxygen less than 5% by volume and the solution is present in an amount for allowing only a single use of the container or vial. As mentioned above, Sun and Cantrell provide a case of prima facie obviousness for the 
With regards to the limitation that the solution is free of bisulfites or other antioxidants in instant claims, Sun teaches the solution both with the use of the antioxidant sodium metabisulfite and without the use of it. Therefore one would reasonably envisage a composition without the use of as antioxidant. The instant limitation and the invention as a whole remains prima facie obvious over the combined art of Sun and Cantrell.
One of ordinary skill would arrive at the instant claims having a reasonable expectation of success based on the combined teaching of Sun, Cantrell and Sutter. A skilled artisan would glean from Sun the overall sterile injection solution containing the explicit components claimed. Sun teaches each component in the claimed range except for phenylephrine hydrochloride which is taught at a higher concentration. While the courts have deemed it routine and conventional to optimize amounts where the conditions are provided in the prior art (see /n re Aller); a skilled artisan would further glean from Cantrell an injection solution of phenylephrine hydrochloride at the claimed amount with nearly all the claimed components. Furthermore, the prior art of Sutter demonstrates the benefit of adding a preservative such as benzyl alcohol for injection solution for the benefit of reducing pain perception at the site of injection. Furthermore, while the art does not explicitly teach exhibiting 0.2% or less of impurities after given 
Applicant’s invention, according to claim 17, limits claim 2 and requires the solution be packaged into a container for injection. Sun teaches putting solution in ampules (p.5, (7)). Sun teaches the claimed limitation and therefore the invention as a whole remains prima facie obvious.
Applicant’s invention, according to claim 18, limits claim 1 and requires further containing one or more of preservative, a buffer and/or pH adjustor. For the reasons applied to claim 2 (see supra), the instant claim is prima facie obvious over the combined art of Sun, Cantrell and Sutter.
Therefore, the  invention as a whole remains prima facie obvious over the combined art of Sun, Cantrell and Sutter. One of ordinary skill would arrive at the instant limitations based on the combined teaching of Sun, Cantrell  and Sutter having a reasonable expectation of success. While the explicit amount of oxygen head space is not explicitly recited, Sun provides guidance to limiting oxygen by flowing inert gas of N2 to reduce the oxygen in a closed environment and placing in a container. Cantrell provides guidance to arriving at the claimed amounts. Therefore it remains prima facie obvious to arrive at the instant claims based on the combined teaching of Sun , Cantrell and Sutter, a person of ordinary skill in the art is imbued with a reasonable expectation of success, based on the guidelines given by the combined teachings of the references here. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
.Claims 1-21 are rejected on the ground of nonstatutory double patenting over claim 1-19 of U. S. Patent No 11,213,480(‘480) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1-21 are generic to all that is recited in claims 1-19 of ‘480 , specifically, The specific concentration of sodium chloride recited in the claims of ‘840  is a specie of genus of "Sodium chloride" instantly claimed.  Therefore subject matter disclosed in claims instant claims 1-21 of the instant application are fully taught in claim 1-19 of patent ‘840 and hence anticipates the instant 




Conclusion
Claims 1-21 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629